Citation Nr: 1703209	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for laceration and injury, right eye (claimed as eyesight problems).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for laceration and injury to mouth.

3. Entitlement to service connection for an acquired psychiatric condition, including depression and/or posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for acid reflux.

5. Entitlement to service connection for hepatitis C.

6. Entitlement to service connection for disability involving pain of the back.

7. Entitlement to service connection for disability involving pain of the neck.

8. Entitlement to service connection for disability involving pain of the chest.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

The claim of service connection for a psychiatric disorder was originally limited to depression, and is revised to include the averred condition PTSD.  See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran had also previously requested a Board hearing, but in July 2016 the request was withdrawn.  

The Veteran's attorney in this matter has placed a Privacy Act request for medical records (VA examination report); January 2017 RO correspondence is unclear whether that request was fulfilled, but the request involves a claim not on appeal; thus, the Board will proceed with a decision at this time.  

The Veteran's reopened claims for service connection for right eye and mouth injury residuals, and additional original compensation claims, are addressed in     the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A December 1972 RO rating decision originally denied service connection for a dental disorder.  The decision was not appealed.  

2. A March 1991 RO rating decision denied service connection for lacerations and injuries of the right eye, and denied the Veteran's petition to reopen a claim involving a mouth injury. The decision was not appealed.  

3. An October 2005 unappealed rating decision denied the Veteran's last petition to reopen.

4. Since then, additional evidence received provides a reasonable possibility of substantiating the previously denied claims.


CONCLUSIONS OF LAW

1. The December 1972, March 1991, and October 2005, rating decisions denying service connection for a dental disorder, service connection for lacerations and injuries of the right eye, and requests to reopen these claims are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2016).

2. New and material evidence has been submitted to reopen the previously denied claims of entitlement to service connection for a mouth injury and a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).              VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)        must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

The Board is reopening the previously decided claims, then remanding for further development.  A finding regarding VCAA compliance is not required.  As such,              no further development or notice is needed as to the issues decided herein.                  The reopened matters are considered on the merits in the remand below.

By December 1972 rating decision, the RO denied the Veteran's claim for service connection for a dental disorder.  The Veteran's claims form indicated that he now had a partial lower mouth plate due to an injury sustained in boot camp in 1967                   at Ft. Bragg, North Carolina.  The RO in adjudicating the claim found "no dental service trauma," and denied the claim on the merits.  The Veteran did not appeal, and that determination became final and binding.  See 38 U.S.C.A. § 7105             (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).

The original claim for service connection for right eye injury was received in October 1990, as was a petition to reopen service connection for mouth disorder.      
By March 1991 rating decision, the RO issued a denial of both claims.  The stated rationale was that the claimed lacerations and injuries were not shown by the evidence of record. Service Treatment Records (STRs) failed to disclose the alleged injuries.  Further stated, the RO then found, that military personnel records did not indicate the receipt of the Purple Heart Award.  Presumably this was cited insofar               as whether there was any personnel documentation corroborating an injury.  Apart from this, the RO indicated regarding a right eye condition that myopia/astigmatism was a congenital or developmental abnormality not recognized as disabling under law.  The Veteran did not appeal, rendering that decision final.  See again, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).

A petition to reopen these matters was again received March 2005. Thereafter, an October 2005 RO rating decision denied reopening, stating only that the evidence obtained from private medical providers did not present reasonable possibility of reopening the claims.  Presumably that evidence did not establish in-service injury, or a causal relationship back to the Veteran's service.

The current petition reopen was received in November 2009.  Through brief statement the Veteran claimed reopening of service connection for missing teeth due to an ambush experienced while in service.

The Board will consider the evidence of record since the October 2005 decision,           as this constituted the last final denial of the Veteran's claim.  See generally          Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Both claims for right eye and mouth disability were denied due to an absence of evidence of an in-service-injury, and therefore also, by implication, no etiological relationship back to service.  

The Board finds reopening warranted.  Based on information within the            November 2009 petition to reopen, along with the Veteran's prior attorney's written brief of January 2003, there is indication the Veteran now claims in-service injury related to participation in combat, particularly regarding the mouth/teeth condition.  Moreover, military personnel records readily indicate the Veteran received both Bronze Star Medal with "V" Device and Army Commendation Medal with "V" Device, arising out of participation in combat operations in Vietnam.                        Based upon 38 U.S.C.A. § 1154(b) his account of any in-service injury during combat should be presumed competent and credible provided wholly consistent with the circumstances of his service.  

The matter is hereby reopened, and case development is warranted before a decision on the claims can be made. Thus, the reopened claims are addressed in the remand section below.


ORDER

New and material evidence having been received, the claim for service connection for laceration and injury, right eye is reopened.

New and material evidence having been received, the claim for service connection for laceration and injury to mouth is reopened.




REMAND

With regard to the reopened claims of service connection for laceration and injury, right eye, and injury to the mouth the Veteran should be afforded a VA Compensation examination with regard to these claims, with consideration of the  Veteran's averred injuries as consistent with his service in Vietnam.

Given that the Veteran's claim for service connection for a psychiatric disability has been expanded to include PTSD, the AOJ should develop the PTSD claimed and provide the Veteran an opportunity to set forth in-service stressors, and as necessary, obtain an examination.

For the claim of service connection for acid reflux, the Veteran had possible precipitating symptoms in service, and a December 2008 private consult further indicates gastritis, as being "possibly related to underlying nonsteroidal  anti-inflammatory drugs."  He likewise had heartburn dating back to year 2000.  Thus, an examination should be obtained.

With regard to hepatitis C, the Veteran already had a VA examination which ruled out a nexus to service because no risk factors from service were identified.  Notwithstanding that, January 2013 argument states that the Veteran had shared razors, given blood, and received stitches in the field while in service.   Thus, the Veteran should be re-examined.  

For the claims involving pain of the back, neck and chest, the January 2013 attorney correspondence stated in-service injury from numerous aerial mission assaults over hostile territory, involving parachute jumps.  The Veteran had a VA examination of the lower back, but the foregoing was not directly considered in the opinion.  The Veteran also has long-term history of chest pain in one form or another, since service.  Examination is therefore warranted, including for that of the lower back.  

Finally, a March 2011 private medical report states that the Veteran had retired on disability due to multiple health issues, and the AOJ should request these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Contact the Veteran and request that he provide information regarding his disability retirement, including any medical records related to this retirement.  Then acquire the corresponding records based on the information provided, if possible.

3. Request the Veteran provide greater detail regarding the events he is claiming as in-service stressors in support of his claim for service connection for PTSD.

4. Schedule the Veteran for a VA examination for               mental disorders, claimed as depression and/or PTSD.                      The VBMS and "Virtual VA" records databases                must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should provide a clear diagnosis of current confirmed mental health disorders the Veteran may have, including whether he has PTSD.

For all conditions diagnosed, indicate whether they were at least as likely as not (50 percent or greater probability) incurred in service or are otherwise etiologically related to service.  If the Veteran has been diagnosed with PTSD, the examiner should address the issue of causation only  in terms of whether PTSD is linked to an incident from the Veteran's participation in combat in Vietnam, or an otherwise verified in-service stressor.

The examiner must provide a complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Schedule the Veteran for VA examination with a qualified physician for claimed gastrointestinal disorder and hepatitis C.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.                  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm a diagnosis of acid reflux, or similar current gastrointestinal disorder.  (Please note that diagnosis of hepatitis C is already of record.)

For all gastrointestinal conditions diagnosed, indicate whether they were at least as likely as not (50 percent or greater probability) incurred in service or are otherwise etiologically related to service, having considered               the documented findings indicated within service records, along with the Veteran's reported history.  

For hepatitis C also indicate whether the condition was incurred in service, giving weight to the Veteran's reported history and some previously stated risk factors from service in Vietnam -- shared razors, giving blood, and received stitches in the field.   

The examiner must provide a complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

6. Then schedule the Veteran for VA examination of the back, neck and chest.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should provide clear diagnosis as to whether the Veteran has a current disability manifested by pain to the lower back, neck, and and/or chest.  For all conditions diagnosed, indicate whether they were at least as likely as not (50 percent or greater probability) incurred in service or are otherwise etiologically related to service, based on medical documentation since service, and the Veteran's reported history.  Consider the Veteran's report of frequent missions over hostile territory with parachute jumps as relevant underlying injury.  

The examiner must provide a complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

7. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

8. Then readjudicate the claims on appeal, including claims that have been reopened, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


